

102 S2693 IS: Salton Sea Projects Improvements Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2693IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Padilla (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Reclamation Projects Authorization and Adjustment Act of 1992 to authorize additional projects related to the Salton Sea, and for other purposes.1.Short titleThis Act may be cited as the Salton Sea Projects Improvements Act.2.Research ProjectSection 1101 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4661) is amended—(1)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;(2)by inserting after subsection (a) the following:(b)Additional project authorities(1)In generalThe Secretary of the Interior, acting through the Commissioner of Reclamation, may provide grants and enter into contracts and cooperative agreements to carry out projects located in the area of the Salton Sea in southern California to improve air quality, fish and wildlife habitat, recreational opportunities, and water quality, in partnership with—(A)State, Tribal, and local governments; (B)water districts; (C)joint powers authorities, including the Salton Sea Authority;(D)nonprofit organizations; and(E)institutions of higher education. (2)Included activitiesThe projects described in paragraph (1) may include—(A)construction, operation, maintenance, permitting, and design activities required for the projects; and(B)dust suppression projects.; and(3)in subsection (e) (as so redesignated), by striking $10,000,000 and inserting $250,000,000. 